DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on January 5, 2021.  They have been fully considered but they are not sufficient to place the claims in condition for allowance.  With respect to the rejections based on 35 U.S.C. 112(b), the amendments are sufficient to overcome the rejection, which has been withdrawn.  With respect to the rejections based on the prior art, Applicant’s arguments have been fully considered but they are not persuasive.  
	On pp. 9-10 of Applicant’s remarks, Applicant argued: 
As described in the Abstract of Aasheim, this reference is directed to "a heterogeneous processing system... that provides a software hypervisor to autonomously control [guest] operating system thread scheduling across big and little cores without the [guest] operating system's awareness or involvement to improve energy efficiency or meeting other processing goals." This processing system "presents a finite set of virtualized compute cores to the [guest] operating system... Subsequently, the hypervisor intelligently controls the physical assignment and selection of which core(s) execute each thread... By using a software hypervisor to abstract the underlying big and little computer architecture, the performance and power operating differences between the cores remain opaque to the [guest] operating system." 
Thus, the hypervisor in Aasheim does the exact opposite of the "making visible..." step of Applicants claim 1; rather than making visible to a guest OS a virtual CPU topology that specifically includes a higher performance virtual CPU cluster and a lower performance virtual CPU cluster, the hypervisor of Aasheim makes visible to a guest OS a virtual CPU topology comprising a single virtual CPU cluster of homogenous (i.e., identical performance) virtual CPUs. (See virtual CPU cluster 420 in FIG. 4 of Aasheim). This means D268.C1 -9-that the guest OS of Aasheim has no idea that the virtual CPUs actually map to physical CPUs of different performance levels. (See physical big and little CPUs 460 and 470 in FIG. 4 of Aasheim). 
In contrast, in Applicants' claim 1, because the higher performance and lower performance virtual CPUs are made visible to the guest OS, the guest OS is aware of these two different performance levels and thus can take steps, at the 

	The Examiner notes that the claim recites a step of “making visible” a virtual CPU topology to a guest OS, the topology including a cluster of higher performance vCPUs and a cluster of lower performance vCPUs.  The broadest reasonable interpretation (BRI) of “making visible” as currently claimed does not require the guest OS to have any specific knowledge of the composition of the topology.  Being broadly accessible to the guest OS could be construed as the topology being “visible” to the guest OS.  Moreover, the claim language merely recites that the topology comprises a higher and lower performance cluster; it does not specifically recite that this clustering is known to the guest OS.  Consequently, having the characteristic of higher and lower performance clusters may be construed as being wholly independent of whether or not the guest OS has knowledge of the characteristic.  As previously indicated in the prior Office Action, Aasheim may be construed as having a topology with higher and lower performance vCPU clusters because Aasheim teaches that certain vCPUs may map their processes to higher performance physical processors while other vCPUs may map their processes to lower performance physical processors [Office Action 10/06/2020, pp. 4, first paragraph].  The vCPUs associated with the higher performance physical processors belong to a high performance cluster, whereas the vCPUs associated with the lower performance physical processors belong to a low performance cluster.  This association exists in Aasheim’s system whether or not the guest OS is aware of the association, and the clustering is an inherent consequence of this association whether or not the guest OS is aware of it.  Apart from further definition of “making visible”, the Examiner maintains that Aasheim anticipates the claims as amended.  The rejection is therefore maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aasheim, U.S. Patent Application Publication No. 2014/032551.  Aasheim is an Applicant-cited reference.
Regarding claim 1, Aasheim discloses a method comprising:
making visible, by a hypervisor of a host system [Fig. 4: hypervisor 430] to a guest operating system (OS) of a virtual machine (VM) running on the hypervisor, a virtual CPU topology [para. 0052: “A guest operating system 410 sees one or more virtual processing cores 420 presented by the software hypervisor 430 that implements the heterogeneous processing system described herein.”] that includes a cluster of one or more higher performance virtual CPUs (vCPUs) and a cluster of one or more lower performance vCPUs [para. 0031, virtual core allocating threads to a big processor is a higher performance vCPU, likewise for little processor and lower performance vCPU: “The scheduling component receives a virtual core identification from the operating system that identifies the virtual core to which the operating system requests to schedule the thread.  The scheduling component 160 examines the schedule request and determines a physical core on which to schedule the thread to execute.  For   example, the component 160 may determine if power or processing is more relevant for the thread, and schedule to an appropriate little or big core in response.”], 
wherein in response to the virtual CPU topology being made visible to the guest OS, the guest OS executes one or more scheduling optimizations for optimizing scheduling of the one or [Fig. 3, steps 320-340; para. 0048: “Continuing in block 330, the system accesses a scheduling policy that specifies one or more goals for operating the device.  For example, the policy may request optimization of power usage, performance, or a mix of the two.”].
Regarding claim 2, Aasheim teaches that the one or more scheduling optimizations including switching a VM workload from running on the cluster of one or more higher performance vCPUs to running on the cluster of one or more lower performance vCPUs [para. 0054: “For example, the system may start out executing a particular thread on a big core, then scale back the big core's power usage by reducing the core's operating voltage, and finally may migrate the big core's work to a little core.”].
Regarding claim 3, Aasheim teaches that the cluster of one or more higher performance vCPUs map to a cluster of one or more higher performance physical CPUs in the host system, and wherein the cluster of one or more lower performance vCPUs map to a cluster of one or more lower performance physical CPUs in the host system [para. 0031, virtual core allocating threads to a big processor is a higher performance vCPU, likewise for little processor and lower performance vCPU: “The scheduling component receives a virtual core identification from the operating system that identifies the virtual core to which the operating system requests to schedule the thread.  The scheduling component 160 examines the schedule request and determines a physical core on which to schedule the thread to execute.  For   example, the component 160 may determine if power or processing is more relevant for the thread, and schedule to an appropriate little or big core in response.”].
Regarding claims 8-10 and 15-17, Aasheim discloses the method of claims 1-3, and also the medium storing instructions to execute the claimed method.

Allowable Subject Matter
Claims 4-7, 11-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov